Case: 20-40429     Document: 00515759565         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 20-40429
                                                                            FILED
                                Summary Calendar                     February 26, 2021
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk


                                                             Plaintiff—Appellee,

                                       versus

   Ivan Carvajal,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CR-57-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Following a jury trial, Ivan Carvajal was convicted of one charge of
   possessing a prohibited weapon in prison and was sentenced to serve a below-
   guidelines term of 30 months in prison and a two-year term of supervised
   release. Now, he argues that the evidence adduced at trial did not suffice to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40429      Document: 00515759565           Page: 2    Date Filed: 02/26/2021




                                     No. 20-40429


   identify him as the perpetrator and that his due process rights were infringed
   by the destruction of the video of the incident underlying this charge. These
   claims are reviewed for plain error due to his failure to preserve them. See
   United States v. Aparicio, 963 F.3d 470, 473 (5th Cir.), cert. denied, 141 S. Ct.
   435 (2020); United States v. Oti, 872 F.3d 678, 686 (5th Cir. 2017).
          To prevail under this standard, Carvajal must show an obvious
   unpreserved error that infringes his substantial rights. See United States v.
   Delgado, 672 F.3d 320, 329 (5th Cir. 2012) (en banc). When applying this
   test to an unpreserved sufficiency claim, relief is warranted only for “a
   manifest miscarriage of justice,” which occurs when “the record is devoid of
   evidence pointing to guilt or if the evidence is so tenuous that a conviction is
   shocking.” Id. at 331 (internal quotation marks, citation, and emphasis
   omitted). Review of the record shows that this standard has not been met, as
   trial evidence identified Carvajal as the perpetrator.
          When, as is the case here, a defendant challenges the destruction of
   evidence that could have helped him, he must show that the Government
   acted with bad faith in destroying evidence. Arizona v. Youngblood, 488 U.S.
   51, 58 (1988). Carvajal does not even try to meet this standard and thus has
   not shown an obvious error. See id.; Delgado, 672 F.3d at 329.
          AFFIRMED.




                                          2